Case 1:20-cr-00241-RMB Document 56 Filed 12/01/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

a -- ---X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -CR- 241 }C )
FREYLING VIZCAINO,
Defendant(s).
aana- -- - - --X
Defendant Freyling Vizcaino hereby voluntarily consents to
participate in the following proceeding via___—s videoconferencing or _X%. teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

x Change of Plea

A tayling. Salemon. Vincaima Cl —-

Defendant's Signature béfendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Freyling Vizcaino lvan E. Mercado

Print Defendant’s Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or telephone conferencing aghnology.

     

    

U.S. District Judge/U.S. Magistrate Judge

 
